Under the evidence the jury were authorized to find that the defendant did keep, maintain, and operate a lottery known as the "number game," for the hazarding of money.
                         DECIDED JUNE 22, 1944. *Page 324 
The defendant was charged with the operation of a lottery known as the "number game," and was tried by a jury. The evidence of the character of the lottery and its method of operation was substantially the same as that set out inCutcliff v. State, 51 Ga. App. 40 (179 S.E. 568). The defendant in his statement to the jury denied any participation in the lottery. He was found guilty; and subsequently his certiorari was denied and overruled in the superior court, and that judgment is assigned as error.
Counsel for the defendant contends that there is not sufficient evidence to sustain the verdict. The evidence for the State authorized the jury to find that the books found in the defendant's possession were books used in the operation of the lottery. The defendant introduced no evidence, and his statement to the jury that he had found the books behind a trash box while sweeping a ramp, and had just picked them up when the officer arrived, was evidently rejected by the jury. The evidence authorized the verdict, and the overruling of the certiorari was not error.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.